Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

As per the instant Application having Application number 16/823,342, the examiner acknowledges the applicant's submission of the amendment dated 7/5/2022.  Claims 1, 8 and 15; claim 19 has been canceled and claim 21 has been added. Claims 1-18 and 20-21 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Noah Flaks (Reg. No. 69,541) on 7/13/2022 (see attached interview summary).
The application has been amended as follows:

Claim 21. (Currently Amended) The storage device according to claim 3, wherein the blocks are grouped in the plurality of groups so that a number of garbage collections is reduced 

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-20 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 7/5/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “divide a storage area of the flash memory into pages to manage the storage area, data being written in units of the pages; perform a deleting process in units of blocks in response to receiving a deletion instruction, each of the blocks including a plurality of pages; receive a write instruction for writing data, the write instruction including address information specifying two writing locations of the data adjacent to each other; store, with respect to a plurality of groups in which each group includes adjacent blocks and the plurality of groups are within the flash memory, a plurality of group identification information in which each group identification information identifies a group and identifies information specifying blocks included in the group in association with each other; perform, based on the address information included in the write instruction, a or consecutive blocks including pages onto which the data is to be written according to the write instruction; and write, based on the write instruction, the data onto the pages of the block included in the group identified by the particular group identification information, wherein the calculation is performed as follows: 
(A * S)/B = quotient d and remainder r, and G = d + Ceil(r), where 2Application No. 16/823,342A is the address information included in the write instruction, S is sector size, B is block size, G is the particular group identification information, Ceil(r)=0 when r is 0 and Ceil(r)=1 when r is not 0.”
Independent claims 8 and 15 are allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2-7, 9-14, 16-18 and 20-21 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



July 13, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135